         Case 3:20-cv-01147-CSH Document 29 Filed 10/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CONNECTICUT STATE POLICE UNION,                :
                                               :
               Plaintiff,                      :
                                               :
v.                                             : CIVIL ACTION NO. 3:20-CV-01147-CSH
                                               :
JAMES ROVELLA, Commissioner of                 :
Department of Emergency Services &             :
Public Protection                              :
                                               :
               Defendant.                      : OCTOBER 15, 2020


                                  NOTICE OF APPEAL


     Plaintiff CONNECTICUT STATE POLICE UNION hereby appeals to the U.S. Court

of Appeals for the Second Circuit on an emergency basis, this Court’s ruling on October

13, 2020, denying Plaintiff’s Motion for a Preliminary Injunction.

                                          Respectfully submitted,

                                          MURTHA CULLINA LLP

                                          By       /s/ Proloy K. Das
                                               Proloy K. Das – ct28059
                                               pdas@murthalaw.com
                                               Kristen L. Zaehringer – ct27044
                                               kzaehringer@murthalaw.com

                                          Murtha Cullina LLP
                                          280 Trumbull Street
                                          Hartford, Connecticut 06103
                                          Tel.: 860.240.6000
                                          Fax: 860.240.6150

                                          Attorneys for Plaintiff
                                          Connecticut State Police Union
         Case 3:20-cv-01147-CSH Document 29 Filed 10/15/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that the foregoing NOTICE OF APPEAL was filed with the

Clerk of Court using the Court’s CM/ECF system on this 15th day October, 2020, which

will send notice of such to each party of record.

                                          /s/ Proloy K. Das______________
                                          Proloy K. Das – ct28059
